IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50104
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FELIPE ALBERTO MARTINEZ-ALMEIDA,

                                    Defendant-Appellant.


                       --------------------

           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-00-CR-1289-ALL-DB
                        --------------------
                            July 23, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*
     Louis Elias Lopez, the attorney appointed to represent
Felipe Alberto Martinez-Almeida (Martinez), has requested leave
to withdraw as counsel and has filed a brief as required by
Anders v. California, 386 U.S. 738 (1967).    Martinez did not file
a response to counsel’s motion to withdraw.   Our independent
review of the brief and the record discloses no nonfrivolous
issue.   Accordingly, the motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50104
                                -2-

counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED.   5th Cir. R. 42.2